

117 HR 3114 IH: Longshore and Harbor Workers’ COVID–19 Compensation Act of 2021
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3114IN THE HOUSE OF REPRESENTATIVESMay 11, 2021Mr. Mrvan (for himself and Mr. Scott of Virginia) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide benefits authorized under the Longshore and Harbor Workers’ Compensation Act to maritime workers who contract COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Longshore and Harbor Workers’ COVID–19 Compensation Act of 2021.2.Claims related to COVID–19(a)In generalA covered employee who receives a diagnosis of COVID–19 or is subject to an order described in subsection (b)(2) and who provides notice of or files a claim under the Longshore and Harbor Workers’ Compensation Act (33 U.S.C. 901 et seq.) relating to such diagnosis or order shall be conclusively presumed to have an injury arising out of or in the course of employment for the purpose of compensation under the Longshore and Harbor Workers’ Compensation Act.(b)Covered employeeIn this Act, the term covered employee means an individual who, at any time during the period beginning January 27, 2020, and ending on January 27, 2023, is an employee engaged in maritime employment as defined in section 2 of the Longshore and Harbor Workers’ Compensation Act (33 U.S.C. 902(3)) and who—(1)(A)is diagnosed with COVID–19; and(B)during a covered exposure period with respect to the date of such diagnosis carried out duties which—(i)required contact with members of the public, co-workers, or other individuals associated with the course of employment; or(ii)included a risk of exposure to the novel coronavirus; or(2)is ordered not to return to work by the employee’s employer or by a local, State, or Federal agency because of exposure, or the risk of exposure, to 1 or more individuals diagnosed with COVID–19 in the workplace.(c)Clarification of maritime employmentFor the purposes of subsection (b), maritime employment does not include employment under—(1)the Defense Base Act (42 U.S.C. 1651 et seq.);(2)the Outer Continental Shelf Lands Act (43 U.S.C. 1333(b)); and(3)section 8171 of title 5, United States Code.(d)LimitationThis Act shall not apply with respect to a covered employee who—(1)provides notice or files a claim described in subsection (a) on or before the date of enactment of this Act; and(2)is determined to be entitled to the compensation described in subsection (a) or is awarded such compensation if such determination or award is made on or before the date of enactment of this Act.(e)Denials on or before the date of enactmentSubsection (a) shall apply with respect to a covered employee who is determined not to be entitled to, or who is not awarded, compensation described in subsection (a) if such determination or decision not to award such compensation is made on or before the date of enactment of this Act.(f)ExclusionThe Secretary shall not consider any compensation paid with respect to a notice or claim to which subsection (a) applies, including disability compensation, death benefits, funeral and burial expenses, and medical expenses, in calculating the annual assessments under section 44(c)(2) of the Longshore and Harbor Workers’ Compensation Act (33 U.S.C. 944(c)(2)).3.Reimbursement(a)In general(1)EntitlementAn employer of a covered employee or the employer’s carrier shall be entitled to reimbursement pursuant to this Act for any compensation paid with respect to a notice or claim described in section 2(a), including disability compensation, death benefits, funeral and burial expenses, medical or other related costs for treatment and care, and reasonable and necessary allocated claims expenses.(2)Safety and health requirementsTo be entitled to reimbursement under paragraph (1)—(A)an employer shall be in compliance with all applicable safety and health guidelines and standards that are related to the prevention of occupational exposure to the novel coronavirus, including such guidelines and standards issued by the Occupational Safety and Health Administration, State plans approved under section 18 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 667), the Centers for Disease Control and Prevention, and the National Institute for Occupational Safety and Health; and(B)a carrier—(i)shall be a carrier for an employer that is in compliance with subparagraph (A); and(ii)shall not adjust the experience rating or the annual premium of the employer based upon the compensation paid by the carrier with respect to a notice or claim described in section 2(a).(b)Reimbursement procedures(1)In generalTo receive reimbursement under subsection (a), a claim for such reimbursement shall be submitted to the Secretary of Labor—(A)not earlier than the date on which a compensation order (as described in section 19(e) of the Longshore and Harbor Workers’ Compensation Act (33 U.S.C. 919(e))) is issued that fixes entitlement to benefits; or(B)not later than one year after the final payment of compensation to a covered employee pursuant to this Act; and(C)in accordance with a rule issued by the Secretary that the Secretary determines to be similar to the process established under part 61 of title 20, Code of Federal Regulations (as in effect on the date of enactment of this Act).(2)RecordsAn employer and the employer’s carrier shall make, keep, and preserve such records, make such reports, and provide such information, as the Secretary of Labor determines necessary or appropriate to carry out this Act.(3)Final agency actionThe action of the Secretary in allowing or denying reimbursement under this section shall be the final Agency action with respect to such reimbursement.(c)Appropriations(1)In generalA reimbursement under this section shall be paid out of the Longshore COVID–19 Fund established in section 45 of the Longshore and Harbor Workers’ Compensation Act (in this Act, referred to as the Longshore COVID–19 Fund).(2)FundsIn addition to amounts otherwise available, there are authorized to be appropriated, and there are appropriated, out of any money in the Treasury not otherwise appropriated, such sums as may be necessary to the Longshore COVID–19 Fund for each reimbursement paid out of such Fund under this section.(d)ReportNot later than 60 days after the end of each of fiscal years 2021, 2022, and 2023, the Secretary of Labor shall submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, an annual report enumerating—(1)the number of claims filed pursuant to section 2(a);(2)of such filed claims—(A)the number and types of claims under the Longshore and Harbor Workers Compensation Act (33 U.S.C. 901 et seq.) with respect to which the presumption under section 2(a) is made;(B)the number and types of such claims denied; and(C)the number and types of such claims pending; and(3)the total number of claims for reimbursement and the total amounts paid for such reimbursement from the Longshore COVID–19 Fund under subsection (c)(1) for the fiscal year for which the report is being submitted.(e)RegulationsThe Secretary of Labor may promulgate such regulations as may be necessary to carry out this Act.(f)DefinitionsIn this Act:(1)Covered exposure periodThe term covered exposure period with respect to the date of a diagnosis described in section 2(b)(1)(A), means the period of days—(A)ending on the date of such diagnosis; and(B)equal to the maximum number of days that the Secretary of Labor, with the concurrence of the Director of the National Institute of Occupational Safety and Health, determines could occur between an exposure to the novel coronavirus and a diagnosis of COVID–19 resulting from such exposure. (2)LHWCA termsThe terms carrier, compensation, employee, and employer have the meanings given the terms in section 2 of the Longshore and Harbor Workers’ Compensation Act (33 U.S.C. 902).(3)Novel coronavirusThe term novel coronavirus means SARS–CoV–2, a variant of SARS–CoV–2, or any other coronavirus declared to be a pandemic by public health authorities.4.Longshore COVID–19 FundThe Longshore and Harbor Workers’ Compensation Act (33 U.S.C. 901 et seq.) is amended by adding after section 44 the following:45.Longshore COVID–19 Fund(a)In generalThere is established in the Treasury of the United States the Longshore COVID–19 Fund (in this section, referred to as the ‘Fund’), which consists of sums that are appropriated to the Fund under section 3(c) of the Longshore and Harbor Workers’ COVID–19 Compensation Act of 2021.(b)ExpendituresAmounts in the Fund shall be available for the reimbursement of an employer or the employer’s carrier for compensation payments and expenses approved under section 3 of the Longshore and Harbor Workers’ COVID–19 Compensation Act of 2021, including disability compensation, death benefits, funeral and burial expenses, medical or other related costs for treatment and care, and reasonable and necessary allocated claims expenses paid under this Act when reimbursement is required under section 3 of the Longshore and Harbor Workers’ COVID–19 Compensation Act of 2021, subject to any limitations in such section..